DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 02 March 2022.
Claims 1, 10, 17 have been amended. 
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.

Response to Arguments
Applicant' s arguments regarding the Claim Objection have been fully considered and they are persuasive due to Applicant amendments.  The objection in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2018/0218369 A1) hereinafter Xiao, in view of Yan et al. (US 2013/0332338 A1) hereinafter Yan, in view of Donoho et al. (US 7,693,810 B2) hereinafter Donoho.
Claims 1, 10, 17
Xiao discloses the following limitations:
(Currently Amended) A computer-implemented method for identifying financial fraud risk, the method comprising: receiving a training dataset that includes financial data that have been proven to be associated with financial fraud; training a machine learning model based on an analysis of features from the training dataset to identify patterns in the financial data that have been proven to be associated with financial fraud;  receiving financial information associated with customer accounts; (see at least [0004] [0014[ [0018] [0039] [0037] [0074] [0079] [0081] [0082] [0084] [0087]. Xiao discloses a payment processing system that monitors for anomalous cluster growth in transaction data to detect fraudulent transaction patters.  Xiao discloses receiving transaction data.). 
establishing communities for the customer accounts; (see at least [0004] [0014] [0018] [0039] [0037] [0079] [0080] [0081] [0082]-[0086] . Xiao discloses extracting features from the transaction details.  Thereafter, Xiao discloses clustering transactions with similar features.).
creating a baseline set of the features for each of the communities; wherein the baseline set of the features comprises a first total dollar amount of all transactions between all the customer accounts in the community (see at least [0004] [0014] [0018] [0037] [0039] [0087] [0021] [0077] [0079] [0081]-[0092] [0095] .  Xiao discloses determining a volume of the cluster.  Xiao will monitor for anomalous cluster growth that may indicate fraudulent transactions have been added to the cluster over time.  Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction.  Furthermore, Xiao discloses transaction processing transaction details including amount spent over a period of time.). 
receiving new financial information associated with the customer accounts; (see at least [0004] [0018] [0037][0039] [0077] [0019] [0092] [0095] [0081]-[0092] [0095].  Xiao discloses over time, updating the clusters to identify new fraudulent transaction patterns that have not been previously identified.  Xiao discloses an anomalous change in volume of a cluster may indicate financial fraud is occurring in that cluster of transactions.  Xiao discloses receiving financial information.). 
updating the communities for the customer accounts based on the new financial information; (see at least [0004] [0014] [0018] [0037][0039] [0087] [0021] [0077] [0079] [0081]-[0092] [0095]. Xiao discloses gathering new transaction data in order to update the clusters in order to eventually determine if there is an anomalous change in volume in the cluster size.). 
extracting an updated set of the features for each of the communities; and determining a difference between the baseline set of the features and the updated set of the features for each of the communities; [0004] [0014] [0018] [0039] [0087] [0021] [0077] [0079] [0081]-[0092] [0095].  Xiao discloses Xiao discloses determining a volume of the cluster.  Xiao will monitor for anomalous cluster growth that may indicate fraudulent transactions have been added to the cluster over time.  Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction.).
performing, by the machine learning model, a financial fraud risk assessment for each of the communities to identify one or more communities that have an increased risk  of financial fraud by determining whether the difference between the baseline set of the features and the updated set of the features for each of the communities is indicative of an increased risk of fraud based on the patterns identified in the financial data that have been proven to be associated with financial fraud (see at least [[0004] [0014] [0018] [0039] [0087] [0021] [0077] [0079] [0081]-[0092] [0095].  Xiao discloses for each cluster, determines whether the change in volume of the cluster over time (i.e., comparison of historical v. new data) is anomalous growth or normal.  If the cluster experiences anomalous growth, the payment processing system identifies the cluster as a potential new fraudulent transaction pattern.). 
retraining the machine learning model based on an accuracy determination of the financial fraud risk assessment performed by the machine learning model to improve future financial fraud predictions by the machine learning model.  (see at least [0092] [0095] [0004] [0014] [0018] [0039].  Xiao discloses the payment processing system receives new transaction data and subsequent transaction data (i.e., retrain) and repeats the steps again.). 

Xiao discloses the limitations shown above.  Xiao fails to specifically disclose the steps of a machine learning model performing the analysis of examining risky/suspicious transactions of historical data v. real-time (i.e., new) data:
However, Yan discloses the following limitations:
A computer-implemented method for identifying financial fraud risk, the method comprising: receiving a training dataset that includes financial data that have been proven to be associated with financial fraud; (see at least [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054]. Yan discloses a risk detection and assessment system that includes a fraud detection model that identifies a likelihood of fraudulent v non-fraudulent transactions based on training of historical transactions and comparing the historical transaction data to changes in real-time data.). 
training a machine learning model based on an analysis of features from the training dataset to identify patterns in the financial data that have been proven to be associated with financial fraud; (see at least [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses the fraud detection model may be trained based on data that includes historical transactions that have been identified as fraudulent or non-fraudulent.). 
performing, by the machine learning model, a financial fraud risk assessment for each of the communities to identify one or more communities that have an increased risk  of financial fraud by determining whether the difference between the baseline set of the features and the updated set of the features for each of the communities is indicative of an increased risk of fraud based on the patterns identified in the financial data that have been proven to be associated with financial fraud during training of the machine learning model; and (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.).
retraining the machine learning model based on an accuracy determination of the financial fraud risk assessment performed by the machine learning model to improve future financial fraud predictions by the machine learning model.  (see at least [0011] [0086][0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses that the adjustments are constantly made in order to further improve performance of the model.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Xiao/Yan discloses the limitations shown above.  Xiao/Yan fails to specifically disclose that a total dollar amount of all transactions between all the customer accounts.
Though, Donoho discloses the following limitations:
creating a baseline set of the features for each of the communities, wherein the baseline set of the features comprises a first total dollar amount of all transactions between all the customer accounts in the community; (see at least  5:44-6:10; 6:60-7:14; 11:6-12:3; 13:13-67; 15:23-42.  Donoho discloses a computer based method and system that generates alerts based on the detection of an advanced scenario in a data set.  Donoho discloses analyzing data in clusters and setting alerts when numbers go above a threshold.  Donoho discloses original information is received.  Donoho discloses an example of a drug dealer who wants to get large amounts of cash into the banking system, but knows that if he buys $3,000 or more in money orders at one time, the dealer has to supply personal information, To avoid this, the dealer travels around to several convenience stores, and at each the dealer buys five $500 money orders.  The system will use link analysis to connect the money orders, even if he deposited them in separate accounts, to determine if the total number of money orders are above $3,000 (threshold).  For example, Donoho discloses checking multiple accounts that all tied to one person or similar people (i.e., cluster).  Donoho discloses analyzing relationships of accounts to determine clusters (accounts that are tied in some relationship manner).  And Donohoe discloses checking and adding the transactions to determine account balances for every account in the cluster.). 
updating the communities for the customer accounts based on the new financial information; extracting an updated set of the features for each of the communities, wherein the updated set of the features comprises a second total dollar amount of all transactions between all the customer accounts in the community; and (see at least  5:44-6:10; 6:60-7:14; 11:6-12:3; 13:13-67; 15:23-42.  Donoho discloses adding additional information as information is updated.  Donoho discloses performing the same analysis on the additional information in order to determine if a rule for an alert needs to be set or changed based on the change in the information.). 
determining a difference between the baseline set of the features and the updated set of the features for each of the communities; wherein there is an increased risk of financial fraud for the community when a difference in the second total dollar amount and the first total dollar amount for the community exceeds a threshold determined by the machine learning model that is indicative increased risk of financial fraud for the community; and (see at least  5:44-6:10; 6:60-7:14; 11:6-12:3; 13:13-67; 15:23-42.  Donoho discloses an example of a drug dealer who wants to get large amounts of cash into the banking system, but knows that if he buys $3,000 or more in money orders at one time, the dealer has to supply personal information.  To avoid this, the dealer travels around to several convenience stores, and at each the dealer buys five $500 money orders.  The system will use link analysis to connect the money orders, even if he deposited them in separate accounts, to determine if the total number of money orders are above $3,000 (threshold).  The system may determine if there are any differences between the cluster of accounts in the past few days.  If the total number is above $3,000, or another alert that is set such as a difference in the original amount v additional amount, then an alert will go out.  Similarly, multiple accounts are reviewed in the cluster.  The multiple accounts of the drug dealer may be similar to the multiple accounts in a cluster and each transaction will be totaled to determine if the total number is above $3,000.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change of clusters of Xiao/Yan to incorporate the teachings of Donoho and specifically disclose a total dollar amount of all transactions between all the customer accounts because doing so would allow the understanding of behaviors which may be important for an institution for purposes of better understanding or protecting their customer, or for reporting certain behaviors to government agencies (see at least Donoho 4:46-62; 11:21-61).

Claims 2, 11
Xiao/Yan/Donoho disclose the limitations shown above.  Xiao further discloses:
 (Previously Presented) The method of claim 1, wherein the features include a community size feature indicating a number of customer accounts within a community.  (see at least [0037] [0074] [0079] [0081] [0082] [0084] [0087] [0004] [0014] [0018] [0039]. Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction.).


Claim 3
Xiao/Yan/Donoho disclose the limitations shown above.  Xiao further discloses:
 (Previously Presented) The method of claim 2, wherein the features include a community structure feature indicating a structure of the community.   (see at least [0037] [0074] [0079] [0081] [0082] [0084] [0087] [0004] [0014] [0018] [0039]. Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction.  Other financial transaction information may be grouped together in cluster, such as transactions that occurred in a specific time period or with a specific merchant.).

Claim 4
Xiao/Yan/Donoho disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Previously Presented) The method of claim 3, wherein the features include a suspicious activity report (SAR) feature indicating a number of customer accounts within the community that are associated with a SAR.  (see at least [0011] [0086][0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.  A feature may be the number of risks present (i.e., accounts associated with a SAR).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Donoho to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 5
Xiao/Yan/Donoho disclose the limitations shown above.  Xiao further discloses:
 (Previously Presented) The method of claim 4, wherein the features include a transaction feature indicating financial transaction information associated with the customer accounts in the community.   (see at least [0037] [0074] [0079] [0081] [0082] [0084] [0087] [0004] [0014] [0018] [0039]. Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction.  Other financial transaction information may be grouped together in cluster, such as transactions that occurred in a specific time period or with a specific merchant.).

Claim 6
Xiao/Yan/Donoho disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Original) The method of claim 5, wherein the machine learning model uses a plurality of factors in determining financial fraud risk including a total increase in a number of SARs associated with a community.  (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.).. Yan discloses the fraud detection model examines the difference between historical data v real-time (i.e., new) data.  The fraud detection model will determine if there is an increase in the number/value of risks/fraud transactions present.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Donoho to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 7
Xiao/Yan/Donoho disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Original) The method of claim 6, wherein the plurality of factors in determining financial fraud risk includes a rate of change in the number of SARs associated with a community.  (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.). Yan discloses the fraud detection model examines the difference between historical data v real-time (i.e., new) data.  The fraud detection model will determine if there is an increase in the number/value of risks/fraud transactions present.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Donoho to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 8
Xiao/Yan/Donoho disclose the limitations shown above.  Xiao further discloses:
 (Original) The method of claim 7, wherein the plurality of factors in determining financial fraud risk including a rate of change in the structure of the community.  (see at least [0004] [0014] [0018] [0039] [0021] [0077] [0088] [0037] [0074] [0079] [0081] [0082] [0084] [0087].  Xiao discloses the payment processing system determines the volume of the cluster.  Over time, the payment processing system may determine a change in the volume of the cluster.  The payment processing system will examine the cluster to determine if an anomalous growth indicates that there are fraudulent transactions that have been added to the cluster.).
Claim 9
Xiao/Yan/Donoho disclose the limitations shown above.  Yan specifically discloses a machine learning model is updated:
 (Original) The method of claim 8, further comprising updating the machine learning model with new training data based on the determination of financial fraud risk performed using the machine learning model that have been proven to be accurate in identifying financial fraud.  (see at least [0011] [0086][0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses that the adjustments are constantly made in order to further improve performance of the model.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Donoho to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 12
Xiao/Yan/Donoho disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Previously Presented) The system of claim 11, wherein the features include a suspicious activity report (SAR) feature indicating a number of customer accounts within the community that are associated with a SAR.  (see at least  [0011] [0086][0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.  A feature may be the number of risks present (i.e., accounts associated with a SAR).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Donoho to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 13
Xiao/Yan/Donoho disclose the limitations shown above.  Xiao further discloses:
 (Previously Presented) The system of claim 11, wherein the features include a transaction feature indicating financial transaction information associated with the customer accounts in the community.  (see at least [0037] [0074] [0079] [0081] [0082] [0084] [0087] [0004] [0014] [0018] [0039]. Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction.  Other financial transaction information may be grouped together in cluster, such as transactions that occurred in a specific time period or with a specific merchant.).

Claim 14
Xiao/Yan/Donoho disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Previously Presented) The system of claim 13, wherein the machine learning model uses a plurality of factors in determining financial fraud risk including a total increase in a number of suspicious activity reports (SARs) associated with a community.  (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.). Yan discloses the fraud detection model examines the difference between historical data v real-time (i.e., new) data.  The fraud detection model will determine if there is an increase in the number/value of risks/fraud transactions present.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Donoho to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 15
Xiao/Yan/Donoho disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Original) The system of claim 14, wherein the plurality of factors in determining financial fraud risk includes a rate of change in the number of SARs associated with a community.  (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.). Yan discloses the fraud detection model examines the difference between historical data v real-time (i.e., new) data.  The fraud detection model will determine if there is an increase in the number/value of risks/fraud transactions present.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Donoho to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 16
Xiao/Yan/Donoho disclose the limitations shown above.  Xiao further discloses:
 (Original) The system of claim 15, wherein the plurality of factors in determining financial fraud risk including a rate of change in a structure of the community.  (see at least 0004] [0014] [0018] [0039] [0021] [0077] [0088] [0037] [0074] [0079] [0081] [0082] [0084] [0087].  Xiao discloses the payment processing system determines the volume of the cluster.  Over time, the payment processing system may determine a change in the volume of the cluster.  The payment processing system will examine the cluster to determine if an anomalous growth indicates that there are fraudulent transactions that have been added to the cluster.).

Claim 18
Xiao/Yan/Donoho disclose the limitations shown above.  Xiao further discloses:
(Previously Presented) The computer program product of claim 17, wherein the features  include a community size feature indicating a number of customer accounts within a community, a suspicious activity report (SAR) feature indicating a number of customer accounts within the community that are associated with a SAR, and a transaction feature indicating financial transaction information associated with the customer accounts in the community. (see at least [0037] [0074] [0079] [0081] [0082] [0084] [0087] [0004] [0014] [0018] [0039]. Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction. Other financial transaction information may be grouped together in cluster, such as transactions that occurred in a specific time period or with a specific merchant.).

Xiao/Yan/Donoho disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
The computer program product of claim 17, wherein the features include a community size feature indicating a number of customer accounts within a community, a suspicious activity report (SAR) feature indicating a number of customer accounts within the community that are associated with a SAR, and a transaction feature indicating financial transaction information associated with the customer accounts in the community.  (see at least [0011] [0086][0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.  A feature may be the number of risks present (i.e., accounts associated with a SAR).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Donoho to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 19
Xiao/Yan/Donoho disclose the limitations shown above.  Xiao further discloses:
 (Original) The computer program product of claim 18, wherein the machine learning model uses a plurality of factors in determining financial fraud risk including a rate of change in a structure of the community.  (see at least [0004] [0014] [0018] [0039] [0021] [0077] [0088] [0037] [0074] [0079] [0081] [0082] [0084] [0087].  Xiao discloses the payment processing system determines the volume of the cluster.  Over time, the payment processing system may determine a change in the volume of the cluster.  The payment processing system will examine the cluster to determine if an anomalous growth indicates that there are fraudulent transactions that have been added to the cluster.).

Xiao/Yan/Donoho disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
The computer program product of claim 18, wherein the machine learning model uses a plurality of factors in determining financial fraud risk including a total increase in a number of SARs associated with a community, a rate of change in the number of SARs associated with a community (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039] [0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.). Yan discloses the fraud detection model examines the difference between historical data v real-time (i.e., new) data.  The fraud detection model will determine if there is an increase in the number/value of risks/fraud transactions present.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Donoho to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 20
Xiao/Yan/Donoho disclose the limitations shown above.  Yan specifically discloses a machine learning model is updated:
 (Original) The computer program product of claim 18, wherein the machine learning model is updated with new training data based on the determination of financial fraud risk performed using the machine learning model that have been proven to be accurate in identifying financial fraud.   (see at least [0011] [0086] [0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039] [0043] [0049] [0054].  Yan discloses that the adjustments are constantly made in order to further improve performance of the model.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Donoho to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yan (US 8,600,872) discloses analyzing total number of accounts involved in transactions in a cluster and total group total amounts and comparing to thresholds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691